Citation Nr: 0510617	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension as a result of exposure to herbicide 
agents.

2.  Entitlement to service connection for left upper lobe 
granuloma as a result of exposure to asbestos or herbicide 
agents.

3.  Entitlement to service connection for a laceration to the 
head and severe headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee that denied (1) service connection 
for coronary artery disease and hypertension as a result of 
exposure to herbicide agents, (2) service connection for left 
upper lobe granuloma as a result of asbestos exposure and as 
a result of exposure to herbicide agents, and (3) service 
connection for a laceration to the head and severe headaches.  
The Houston, Texas RO mailed notice of the decision.  

In VA Form 21-4138 (Statement in Support of Claim) dated in 
April 2004, in response to the March 2004 development letter 
from the Appeals Management Center (AMC) in Washington, D.C., 
the veteran noted that the AMC "did not mention [that he] 
was appealing tinnitus, peripheral neuropathy, and special 
monthly compensation" claims.  The Board notes that these 
issues have not been developed for appellate consideration.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

In the Statement of Accredited Representative in Appealed 
Case (in lieu of VA Form 646) dated in January 2005, the 
veteran's authorized representative noted that the veteran 
had not been afforded a medical opinion as to whether his 
diabetes had contributed to or aggravated his coronary artery 
disease and hypertension.  The Board notes that the veteran 
did not perfect his appeal or file a Substantive Appeal on 
his claims for service connection of coronary artery disease 
and hypertension as secondary to diabetes associated with 
herbicide agent exposure, following the RO's issuance of a 
Statement of the Case in May 2002.  38 C.F.R. § 20.302(b) 
(2004).     

The issue of entitlement to service connection for a 
laceration to the head and severe headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran had service in the Republic of Vietnam as he 
served aboard the U.S.S. Boston during the time this vessel 
stopped at Da Nang in the Republic of Vietnam on April 30, 
1967 and on approximately May 17, 1967.  

3.  Coronary artery disease, hypertension, and granuloma are 
not among the diseases associated with exposure to certain 
herbicide agents enumerated under VA regulation, 38 C.F.R. § 
3.309(e).

4.  The medical evidence shows that the veteran's coronary 
artery disease and hypertension were not present during 
service and did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service. 

5.  There is no competent medical evidence of record that 
shows that the veteran's coronary artery disease and 
hypertension have been determined to be etiologically related 
to the veteran's exposure to herbicide agents during service 
or otherwise related to any other incident of his service.  

6.  The medical evidence of record shows no radiographic 
evidence of parenchymal lung disease and shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.  

7.  The medical evidence shows that the veteran's left upper 
lobe granuloma was not present during service; the medical 
evidence does not show that the left upper lobe granuloma is 
a chronic residual of a disease that manifested during 
service. 

8.  There is no competent medical evidence of record that 
shows that the veteran's left upper lobe granuloma has been 
determined to be etiologically related to the veteran's 
exposure to herbicide agents during service or otherwise 
related to any other incident of his service.  


CONCLUSIONS OF LAW

1.  Coronary artery disease and hypertension were not 
incurred in or aggravated during active service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R.            
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Left upper lobe granuloma was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand of August 2003/Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the RO provided the veteran with a copy 
of the February 1998 rating decision, March 1999 Statement of 
the Case (SOC), and December 2004 Supplemental Statement of 
the Case (SSOC), which together provided the veteran with 
notice as to the evidence needed to substantiate his claims 
and the reasons for the denials.  The March 1999 SOC provided 
the veteran with notice of laws and regulations pertinent to 
his claims.

In addition, the Board notes that pursuant to its August 2003 
Remand, in correspondence dated in March 2004, the AMC 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The AMC advised the veteran of the information and 
evidence necessary to establish entitlement to service-
connected compensation benefits.  The AMC explained that the 
evidence must show a current disability, in-service 
incurrence of an injury or a disease, and a relationship 
between the current disability and an injury, disease, or 
event in service.  The AMC further explained that a 
relationship between the claimed current disability and 
service may be presumed for veterans who have certain chronic 
diseases that manifested within a specific period of time or 
veterans who have certain diseases and who served in Vietnam.  
Thus, the Board finds that the VCAA notice provided the 
veteran with adequate notice as to the information and 
evidence necessary to substantiate his claims.  Similar 
notice was provided to the veteran again in correspondence 
dated in July 2004.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the case was 
reconsidered again in December 2004 and the SSOC was provided 
to the veteran.  Also, the Board notes that the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  
The December 2004 SSOC does not cite the law and implementing 
regulations of the VCAA; however, the Board finds that the 
substance of the regulations was provided to the veteran in 
the March and July 2004 VCAA notices.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

The Board further acknowledges that the March and July 2004 
VCAA notices contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  Nevertheless, the 
RO asked the veteran for all the information and evidence 
necessary to substantiate the veteran's claims.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Indeed, in VA 
Form 21-4138 (Statement in Support of Claim) dated in April 
2004, in response to the March 2004 VCAA notice, the veteran 
indicated that he had submitted all the information that he 
had pertaining to his claims.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  For the reasons discussed above, the Board also 
finds that the AMC complied with the Board's August 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to VA's duty to assist, the Board notes that 
efforts to associate a copy of  the veteran's service medical 
records with the claims file have been unsuccessful.  
Responses (VA Form 3101) from the National Personnel Records 
Center (NPRC) provided in April 1997 and August 1998 
indicated that all available medical records were furnished 
to the Houston, Texas RO in January 1990.  In correspondence 
dated in July 2001, the RO continued to advise the veteran 
that his service medical records could not be obtained.  
Thus, the Board assumes that the RO cannot find the service 
medical records at its facility.  Consequently, no additional 
development is warranted as it appears that any further 
efforts to obtain the service medical records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).  The Board acknowledges that in cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   

In further regard to VA's duty to assist, the Board notes 
that the RO obtained VA treatment records identified by the 
veteran.  Private treatment records have been associated with 
the claims file.  Adequate evidence for verification of 
whether the veteran had the requisite type of service in the 
Republic of Vietnam is of record.  The RO scheduled the 
veteran for the travel board hearing that was held before the 
undersigned Veterans Law Judge in February 2003.  Lastly, the 
Board notes that the RO did not develop the asbestos claim as 
to the question of whether the veteran was in fact exposed to 
asbestos during service.  [In the March 1999 SOC, it appears 
the RO may have conceded exposure but the RO inexplicably 
noted this in the analysis portion of the head injury claim.]  
The Board, however, finds that a remand of the asbestos claim 
to the RO for additional development is unnecessary because 
there is no reasonable possibility that the veteran can 
prevail on the claim as the medical evidence shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has not made VA aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.         


II.	Coronary Artery Disease and Hypertension Due to Exposure 
to Herbicide Agents

The veteran contends that his coronary artery disease and 
hypertension were caused by exposure to herbicide agents 
during service.  In order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents, the veteran must show the following:  (1) 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).

In the August 4, 2003 decision that considered the veteran's 
claim of entitlement to service connection for diabetes 
mellitus as a result of exposure to herbicide agents, the 
Board found that the veteran had service in the Republic of 
Vietnam as defined by § 3.307(a)(6)(iii) based on service 
aboard the U.S.S. Boston during the time this vessel stopped 
at Da Nang in the Republic of Vietnam on April 30, 1967 and 
on approximately May 17, 1967.  Accordingly, in the instant 
claim, the Board finds that the veteran has the requisite 
type of service in the Republic of Vietnam for the same 
reasons the Board provided in its prior decision.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Therefore, the veteran is 
presumed to have been exposed to an herbicide agent during 
such service in the absence of affirmative evidence to the 
contrary.  Id.  The disease processes for which the veteran 
seeks service connection, however, are not enumerated in 38 
C.F.R. § 3.309(e) (2004).  Coronary artery disease and 
hypertension are not listed diseases.  Accordingly, since the 
disease processes for which the veteran seeks service 
connection are not enumerated in 38 C.F.R.            § 
3.309(e) (2004), the presumption of service connection for a 
disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.307(a)(6) (2004) is not for application.

The Board recognizes the veteran's sincere belief that his 
coronary artery disease and hypertension were caused by 
exposure to herbicide agents, but under the authority granted 
by the Agent Orange Act of 1991, VA has determined that 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any disorders 
other than those for which VA has found a positive 
association between the disorder and such exposure.  VA has 
not determined that a positive association exists between 
exposure to herbicide agents and the subsequent development 
of coronary artery disease and hypertension. 

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2004) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2004) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

Notwithstanding the fact that the veteran's service medical 
records are missing, the private medical records and VA 
treatment records as well as the medical history provided by 
the veteran and noted in the aforesaid medical records, all 
indicate that the onset of the veteran's coronary artery 
disease and hypertension occurred in the 1980s with 
progression into the 1990s, and not within the year following 
the veteran's discharge from service in April 1969.  Thus, 
the medical evidence does not show that the veteran's 
coronary artery disease or hypertension was present during 
service or manifested to a compensable degree during the one-
year presumptive period following the veteran's discharge 
from service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's coronary artery 
disease and hypertension to his herbicide agent exposure in 
service.  See 38 C.F.R. § 3.303(d) (2004); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (providing that a 
claimant is not precluded under the Radiation Compensation 
Act from otherwise establishing service connection with proof 
of direct causation); McCartt v. West, 12 Vet. App. 164, 167 
(1999) (acknowledging that the principles set forth in Combee 
with regard to proof of direct causation are applicable in 
cases involving Agent Orange exposure).  There is similarly 
no competent medical evidence that links the veteran's 
coronary artery disease and hypertension to any other 
incident of his military service.  

As for the veteran's opinion on the cause of these diseases, 
the Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not a medical expert, his 
assertions of a relationship between his coronary artery 
disease and hypertension and exposure to herbicide agents 
during service cannot constitute competent evidence of such a 
relationship.  

Accordingly, service connection for coronary artery disease 
and hypertension may not be established on the basis of 
herbicide agent exposure on a presumptive basis under 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004), or on a direct basis 
under 38 C.F.R. § 3.303 (2004), or on a presumptive basis for 
a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  


III.	Left Upper Lobe Granuloma Due to Exposure to Asbestos or 
Herbicide Agents

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  See 
VAOPGCPREC 4-00.  Additionally, while not discussed in 
VAOPGCPREC 4-00, it is likely that factors enumerated at M21-
1, Part III, par. 5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1). Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

The medical evidence shows that a pulmonary consultation 
report dated in December 1986 explained that the veteran was 
admitted to a Texas hospital for a laminectomy during which 
time x-rays revealed a granuloma of the left upper lobe, 
confirmed by a tomogram, so a pulmonary consultation was 
called.  Consulting physician Dr. H.I.S. noted that the 
veteran was totally asymptomatic.  Dr. H.I.S. indicated that 
the veteran did not recall having a respiratory illness in 
his life, except for minor colds.  Dr. H.I.S. related that 
the veteran reported that he had no history of tuberculosis 
or histoplasmosis; however, the veteran indicated that he did 
have a known positive "PPD" [purified protein derivative of 
tuberculin] at least since 1965 when he was discharged from 
the Navy.  Dr. H.I.S. noted that the veteran reported that he 
had no known exposure to toxins or fibers such as asbestos, 
silica, etc.  Dr. H.I.S. indicated that the chest examination 
revealed a normal-appearing chest without gynecomastia and 
that the chest x-ray revealed the left upper lobe granuloma 
but was otherwise negative.  Dr. H.I.S. noted an impression 
of old granuloma with known positive PPD, which he added was 
most likely a benign calcified granuloma, such as old 
tuberculosis, histoplasma, or other fungal infections.  Dr. 
H.I.S. maintained that there was no evidence of acute 
disease.  Dr. H.I.S. indicated that it was unlikely that the 
lesion could represent hamartoma or similar problem or 
cancer.  Dr. H.I.S. recommended that other than observation 
with a possible chest x-ray at one year, no further 
investigations were indicated at that time.  

VA treatment records included an April 1994 radiology report 
that noted that x-rays of the chest were normal except for a 
minimal density of the right suprahilar region for which the 
interpreter recommended a follow-up in two to three weeks.  
An April 1994 radiology report noted that repeat x-rays of 
the chest for slight oblique-density right suprahilar region 
revealed no evidence of an abnormality of the chest, 
particularly in the hilar areas.  An April 1995 radiology 
report noted that x-rays of the chest revealed clear lungs 
with no mediastinal or hilar abnormality.  The radiologist 
noted an impression of normal chest.  A February 1996 
radiology report of x-rays of the chest noted an impression 
of no lung infiltrates or pneumothorax.  

The foregoing medical evidence shows no radiographic evidence 
of parenchymal lung disease.  Also, the medical evidence 
shows that the veteran is not currently diagnosed with an 
asbestos-related disorder.  Dr. H.I.S. attributed the left 
upper lobe granuloma as due to factors other than asbestos 
exposure.  This matter is further complicated by the fact 
that the more current VA radiology reports dated in 1994, 
1995, and 1996, noted normal chest examinations with no 
mention of a continuing presence of a left upper lobe 
granuloma.  Even assuming without deciding that the veteran 
has a current disability manifested by a left upper lobe 
granuloma, the medical evidence shows that the granuloma did 
not result from asbestos exposure.  Therefore, service 
connection for a left upper lobe granuloma on the basis of 
asbestos exposure is not warranted.  

Service connection for left upper lobe granuloma as a result 
of exposure to herbicide agents is also not warranted.  As 
previously discussed, the veteran is presumed to have been 
exposed to an herbicide agent during service in the absence 
of affirmative evidence to the contrary.  Id.  Granuloma, 
however, is not among the diseases associated with exposure 
to certain herbicide agents enumerated under 38 C.F.R. § 
3.309(e) (2004).  Therefore, the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R.           § 3.307(a)(6) 
(2004) is not for application.

Service connection for left upper lobe granuloma is also not 
warranted on a direct basis.  The medical evidence shows that 
the left upper lobe granuloma was discovered in December 
1986.  As such, there is no evidence that the left upper lobe 
granuloma was present during service.  The veteran reportedly 
had a positive PPD test at his service separation 
examination.  Dr. H.I.S. contended that the old granuloma was 
most likely a benign calcified granuloma, such as old 
tuberculosis, histoplasma, or other fungal infections.  
According to the history provided by the veteran, however, at 
no time prior to the discovery of the granuloma had the 
veteran suffered from a respiratory illness, tuberculosis, or 
histoplasmosis.  Thus, the veteran's service medical records, 
had they been found, would be significant for only a positive 
PPD test with no documented bouts of tuberculosis or 
histoplasma in service.  Therefore, the Board cannot find, on 
the basis of the foregoing evidence, that the left upper lobe 
granuloma is a chronic residual of a disease (such as 
tuberculosis or histoplasma) that manifested during service.  
Moreover, it is doubtful that the veteran has a current 
disability manifested by a left upper lobe granuloma given 
the VA radiology reports. 

Lastly, the record does not contain any competent medical 
evidence that otherwise relates the veteran's left upper lobe 
granuloma to his herbicide agent exposure in service.  
38 C.F.R. § 3.303(d) (2004); Combee, 34 F.3d at 1043; 
McCartt, 12 Vet. App. at 167.  There is similarly no 
competent medical evidence that links the veteran's left 
upper lobe granuloma to any other incident of his military 
service.  The veteran's assertions of a relationship between 
his left upper lobe granuloma and exposure to herbicide 
agents during service do not constitute competent evidence of 
such a relationship.  Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.  Accordingly, service 
connection for left upper lobe granuloma may not be 
established on the basis of herbicide agents exposure on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004), or on a direct basis under 38 C.F.R. § 3.303 (2004).


As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004) Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease and 
hypertension, including as a result of exposure to herbicide 
agents is denied. 

Service connection for left upper lobe granuloma, including 
as a result of exposure to asbestos or herbicide agents is 
denied. 


REMAND

The veteran contends that he sustained a laceration to his 
head during service in 1967 and every since that time he has 
experienced severe chronic headaches.  VA treatment records 
are significant for complaints of headaches in April and May 
1996 and in October 1998.  The veteran complained of 
headaches at the July 2001 VA examination conducted in 
connection with his diabetes claim.  There, however, is no 
medical evidence of a diagnosed disability attributable to 
the reported in-service head injury.  Given that the 
veteran's service medical records are missing and given the 
facts of this particular claim, the Board finds that VA has a 
duty to assist the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Consequently, the veteran should be afforded a VA 
examination and a nexus opinion should be obtained to 
determine whether any head disorder found on examination is 
consistent with a head injury the veteran reportedly 
sustained during service.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any head disorder, to include headache 
disorder, that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any head 
disorder, to include headache disorder, 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) consistent with a 
head injury, to include a head 
laceration, that reportedly occurred in 
1967 during the veteran's service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


